 

Exhibit 10.364

 

FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[1309 and 1331 West Morehead Street and

811 and 829 South Summit Avenue, Charlotte, NC]

 

This FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of November 24, 2015 (the “Effective Date”), by and
between Southern Apartment Group-49, LLC, a North Carolina limited liability
company (“Seller”), and ArchCo Residential LLC, a Delaware limited liability
company (“ArchCo”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.           Seller and ArchCo, as purchaser, entered into that certain
Agreement of Purchase and Sale dated as of April 14, 2015 (the “Original
Agreement”), with respect to the real property located in 1309 and 1331 West
Morehead Street and 811 and 829 South Summit Avenue, Charlotte, North Carolina
(the “Property”), as more particularly described in the Original Agreement.

 

B.           Seller and ArchCo entered into the Amendment to Agreement of
Purchase and Sale dated as of June 8, 2015 (the “First Amendment”), the Second
Amendment to Agreement of Purchase and Sale dated as of June 26, 2015 (the
“Second Amendment”), and the Third Amendment to Agreement of Purchase and Sale
dated as of June 30, 2015 (the “Third Amendment”). The Original Agreement, as
amended by the First Amendment, the Second Amendment and the Third Amendment, is
referred to as the “Purchase Agreement”. The Purchase Agreement, as amended by
this Amendment, is referred to as the “Agreement”.

 

C.           Seller and ArchCo have agreed that Purchaser will defer payment of
a portion of the Purchase Price in accordance with the terms and conditions of
this Amendment.

 

D.           BR ArchCo Morehead, LLC is the “Project Owner,” as defined in the
Third Amendment. In accordance with Section 2.3 of the Original Agreement and
the Third Amendment, ArchCo and Project Owner executed an Assignment and
Assumption of Purchase and Sale Agreement by which ArchCo assigned to Project
Owner, and Project Owner assumed, ArchCo’s rights and obligations under the
Purchase Agreement (the “Old Assignment”). By its terms, the Old Assignment does
not become effective until the Closing Date under the Purchase Agreement.

 

E.           In accordance with Section 2.3 of the Original Agreement and the
Third Amendment, ArchCo, Seller, Project Owner, ArchCo WMH Member LLC (“ArchCo
Member”), Southern Apartment Group-WMH, LLC (“SAG Member”), and Escrow Agent
entered into an Escrow Agreement for Joint Venture Documents dated as of
July 27, 2015 (the “Escrow Agreement”). In accordance with the Escrow Agreement,
the Old Assignment is deemed not to have been delivered or accepted until the
Escrow Release Conditions (defined in the Escrow Agreement) have been satisfied.

 

F.           ArchCo and Project Owner desire to enter into an Assignment and
Assumption of Purchase and Sale Agreement, in the form attached as Exhibit B to
this Agreement, by which ArchCo assigns to Project Owner, and Project Owner
assumes, ArchCo’s rights and obligations under the Purchase Agreement (the “New
Assignment”), effective as of the Effective Date of this Amendment.

 

G.           Seller and ArchCo desire to amend the Purchase Agreement as set
forth in this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and ArchCo agree that the Purchase Agreement is amended as set forth in
this Amendment:

 

 

 

  

1.          Defined Terms.   Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.          Closing Date.   Section 1.1(j) of the Purchase Agreement, as amended
by the Third Amendment, is hereby amended to read as follows:

 

“(j)          Closing Date:                    January 6, 2016. Purchaser shall
have no further right to extend the Closing Date under Section 2.4(c).”

 

3.          Extension Deposit.  On November 20, 2015, ArchCo gave an Outside
Closing Date Extension Notice to Seller in accordance with Section 2.4(c) of the
Purchase Agreement. The date by which Purchaser must deposit the Extension
Deposit relating to the Outside Closing Date Extension Notice is extended until
November 30, 2015. The Outside Closing Date Extension Notice given by ArchCo
shall be deemed to extend the Closing Date until not later than January 6, 2016,
as provided in Section 2 of this Amendment.

 

4.          Partial Deferral of Purchase Price.

 

4.1           Defined Terms.

 

(a)          “Club Property” means real property having an address of 935 S.
Summit Avenue, Charlotte, NC 28208 and a tax parcel identification number of
07325301.

 

(b)          “Deferred Amount” means $375,000.00.

 

(c)          “Deferred Amount Note” means a promissory note in the amount of the
Deferred Amount made by Purchaser and delivered to Seller at the Closing. The
maturity date under the Deferred Amount Note shall be May 1, 2017, subject to
the Trigger Events. No interest shall accrue on the Deferred Amount under the
Deferred Amount Note. The Deferred Amount Note shall provide that if the Trigger
Events occur within the Trigger Period, the Deferred Amount Note and the
indebtedness evidenced by the Deferred Amount Note shall be deemed cancelled and
Purchaser shall have no further obligations under the Deferred Amount Note.
Seller and Purchaser shall agree upon the form of the Deferred Amount Note,
which shall be reasonably acceptable to Seller and Purchaser, by December 15,
2015.

 

(d)          “Deferred Amount Lien” means a document in recordable form that,
upon recording, creates a security interest in the Property for the benefit of
Seller and secures Purchaser’s obligations under the Deferred Amount Note. The
Deferred Amount Lien shall provide that Seller shall promptly cause the Deferred
Amount Lien to be released upon the earlier to occur of the cancellation of the
Deferred Amount Note or the payment of the Deferred Amount to Seller. Seller and
Purchaser shall agree upon the form of the Deferred Amount Lien, which shall
reasonably acceptable to Seller and Purchaser, by December 15, 2015.

 

(e)          “Neighborhood Area” means the area bounded by the South curb line
of West Morehead Street, the West right-of-way line of I-77, the north curb line
of Wilkinson Boulevard and the East curb line of Freedom Drive in Charlotte,
North Carolina.

 

(f)          “Trigger Period” means the period beginning on the Closing Date and
ending on April 30, 2017.

 

(g)          “Violent Felonies” means events or allegations, as described in a
police report, that could reasonably be expected to result in charges brought
with respect to any of the following Class A, Class B, or Class C felonies under
the laws of the State of North Carolina:  (i) murder in the 1st degree or 2nd
degree; (ii) assault with deadly weapon with intent to kill inflicting serious
injury; (iii) 1st degree or 2nd degree rape; or (iv) 1st degree or 2nd degree
sexual offense.

 

 2 

 

  

(h)          “Trigger Events” means, during any period within the Trigger Period
that a nightclub operates on the Club Property, two or more Violent Felonies
occur either (i) on the Club Property, or (ii) within the Neighborhood Area and
are reported by the police department of the City of Charlotte, North Carolina
as being related to nightclub activities on the Club Property.

 

4.2           Payment of Purchase Price.   Section 5.4(c) of the Purchase
Agreement is hereby amended to read as follows:

 

“(c)          Purchase Price. (i) The Purchase Price, less the sum of the
Earnest Money and the Deferred Amount, plus or minus applicable prorations,
deposited by Purchaser with the Escrow Agent in immediate, same day federal
funds wired for credit into the Escrow Agent's escrow account; and (ii) the
Deferred Amount Note.

 

4.3           Deferred Amount Lien.    At the Closing, Purchaser shall deliver
to Seller the Deferred Amount Lien, execute and acknowledged by Purchaser.
Purchaser shall pay the cost of recording the Deferred Amount Lien. Seller
agrees to subordinate the Deferred Amount Lien to the lien of the construction
loan for the Proposed Project upon such terms as the construction lender may
reasonably request.

 

5.          Old Assignment and New Assignment.    Notwithstanding the provisions
of Section 2.3 of the Purchase Agreement, the Third Amendment and the Escrow
Agreement to the contrary, Seller and ArchCo agree that:

 

5.1           Seller consents to ArchCo’s assignment to Project Owner of
ArchCo’s rights and obligations under the Purchase Agreement pursuant to the New
Assignment.

 

5.2           Seller and ArchCo agree that the New Assignment shall be effective
as of the Effective Date of this Amendment.

 

5.3           Seller and ArchCo agree that, upon the execution of the New
Assignment by ArchCo and Project Owner, the Old Assignment shall be void and of
no force or effect.

 

6.          Counterparts.    This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

7.          Entire Agreement.    The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and ArchCo and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in the Purchase Agreement, as so amended, and no
provision of the Purchase Agreement, as so amended, may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by Seller and ArchCo.

 

8.          Full Force and Effect; Incorporation.    Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

 3 

 

 



Seller and ArchCo have executed this Amendment as of the date first written
above.

 

Seller:

 

SOUTHERN APARTMENT GROUP-49, LLC,   a North Carolina limited liability company  
    By: /s/ Shane Seagle   Name: Shane Seagle   Title: Manager  

 

 4 

 

  

ArchCo:

 

ArchCo Residential LLC,   a Delaware limited liability company         By: /s/
Neil T. Brown   Name: Neil T. Brown   Title: Authorized Signatory  

 

 5 

 

  

As a party to the Escrow Agreement, SAG Member consents to the provisions of
Section 5 of this Amendment with respect to the Old Assignment and the New
Assignment:

 

SAG Member:

 

SOUTHERN APARTMENT GROUP-WMH, LLC   a North Carolina limited liability company  
      By: /s/ Shane Seagle   Name: Shane Seagle   Title: Member  

 

 6 

 

  

As a party to the Escrow Agreement, ArchCo Member consents to the provisions of
Section 5 of this Amendment with respect to the Old Assignment and the New
Assignment:

 

ArchCo Member:

 

ArchCo WMH Member LLC,   a Delaware limited liability company         By: /s/
Neil T. Brown   Name: Neil T. Brown   Title: Authorized Signatory  

 

 7 

 

  

As a party to the Escrow Agreement, the Old Assignment and the New Assignment,
Project Owner consents to the provisions of Section 5 of this Amendment with
respect to the Old Assignment and the New Assignment:

 

Project Owner:

 

BR ArchCo Morehead, LLC,   a Delaware limited liability company         By: /s/
Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory  

 

 8 

 

  

Exhibit A

 

Form of New Assignment

 

[Filed Separately]

 

 

